On Application for Writ of Error to the Court of Appeals for the Ninth District of Texas.
PER CURIAM.
The circumstances of this case, which are described in the court of appeals’ opinion, 849 S.W.2d 835, are in all material respects identical to those in National Union Fire Insurance Co. v. Ninth Court of Appeals, 864 S.W.2d 58 (Tex.1993), save in the manner the case comes to us. National Union was an original mandamus proceeding, while this case is an appeal by writ of error which requests mandamus relief in the alternative. For the reasons given in National Union, a majority of the Court, without hearing oral argument, grants petitioners’ application for writ of error, reverses the judgment of the court of appeals, and remands the case to that court for filing of the statement of facts and consideration of all points of error not previously addressed. TexR.App.P. 170. We express no opinion on petitioners’ argument that the court of appeals erred in holding that two of the jury’s answers in their verdict were in irreconcilable conflict, or on whether this argument must be reconsidered by the court of appeals in light of the statement of facts. We do not reach petitioners’ alternative request for mandamus relief.